Case 1:20-cv-10821- DLC Document 1 Filed 04/29/20 Page 1 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

  

 

for the

—
) 3 “4
) “Oe 3

Doher ty Kushimo ) 62

Petitioner j

. Case No. - mH
5 (Supplied! by Clerk of Court) ? 5S
Warden Spaulding 3 ~~ oe

Federal Medical Center, Devens MA
. - ‘Respondent
‘(name of warden or authorized person having custody of petitioner)’

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U. S.C. § 2241

Personal Information

 

 

 

 

 

 

 

l. (a) Your full name: Doherty Kushimo
-” (b) Other names you have used:
2, Place of.confinement: Co
(a) Name ofinstitution:’ Federal Medical Center, Devens MA
: (8) Address; 42 Patton Road, Ayer Ma, 01432
es ©. Your identification number: 9728-070
3... Are you currently being held on orders by: ,
oo : “®) Federal authorities -. QState authorities ~ 0 Other - explain:
4 >. Aré you.currently:

~ DA pretrial detainee (waiting for trial on criminal charges)
a 5 Serving a sentence (incarceration, parole, probation, etc. ) after having been convicted of a crime
if F you. are currently serving a sentence, provide: |
‘(@ Name and location of court that sentenced you: United States District Court

_ For: The Western District Of Pennsylvania :
“(b). ‘Docket number of criminal case: . 1: *14-cr-00012-DSC

-(¢). Date. of sentencing: ° september 21, 2018
- Being held on an immigration charge
“BOther (explain):

 

 

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
GHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
evocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-10821-DLC Document 1 Filed 04/29/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

O Pretrial detention

Olmmigration detention

O Detainer

O The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

a Disciplinary proceedings

& Other (explain): The livine conditions at the prison is conducive to spreading
the COVID-19 virus.

 

6. \ Provide'more information about the decision or action you are challenging:
(a) Name’and location of the agency or court: Federal Medical Center, Devens MA

 

(b) Docket number, case number, or opinion number:. _
aC) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

 

 

 

 

(d) Date of the decision or action:

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did-you appeal the decision, file a grievance, or seek an \ administrative remedy?
OYes ONo
(a) | if “Yes,” provide:
- ud Name of the authority, agency, or court:

 

 

oe ( Date of Filme
(3): Docket number, case number, or opinion number:

. (4) Result: =
(5), Date of result:
: ) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

oO (b) If you answered “No,” explain why you did not appeal:

 

 

. 8. “ ‘Seana appeal
an After the first appeal, did you file a second appeal. to a higher authority, agency, or court?
a Yes ONo

Page 3 of 9
Case 1:20-cv-10821-DLC Document 1 Filed 04/29/20 Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing: a
(3) Docket number, case number, or opinion number:

(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

7 (b) If you answered.“No,” explain why you did not file a second appeal:

 

 

 

9.0. Third appeal ©
a After the second appeal, did you file a third appeal toa higher authority, agency, or court?
.. 6 Yes ‘ONo
a): Tf “Yes,” provide: .
. a) Name of the. authority, agency, or court:

 

 

(2) Date of fling
(3) Docket number, case number, or opinion number:
(4) Result:
($) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

  

 

as (b) ‘If you answered “No,” explain why you did not file a third appeal: ]

 

 

 

“510, Motion under 28 SUES 2255
Poe In this. petition, a are you challenging the validity of F your conviction or sentence as imposed?
OYE ‘No
' me lf “Yes,” answer the following: .
oh (a). Have’ you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes .ONo .

   

Page 4 of 9
Case 1:20-cv-10821-DLC Document1 Filed 04/29/20 Page Aof8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S.C. § 2241

“(b)

©

ae Yes

het (ay

 @)

ole OY abs “No

 

lf “Yes,” provide:

(1) Name of court:
(2) Case number:

(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Have you ever Filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),

_ seeking permission to file a second or successive Section 2255 motion.to challenge this conviction or

‘sentence?

Yes O No
If “Yes,” provide:

(1) Name of court:
(2) Case number:

 

.. GB): Date of filing:

(4) Result:

(5). Date of result:
(6): Issues raised:.

 

 

 

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction.or sentence:

 

 

 

 

 

 

 

Appeals of immigration proceedings
- * Does this case concern immigration proceedings?

Br ONo
If “Yes,” provide: ” oo
‘Date you were taken into immigration custody:
"Date of the removal or reinstatement order:.
Did you file an appeal v with the Board of Immigration Appeals?

 

 

Page 5 of 9

 
Case 1:20-cv-10821-DLC Document1 Filed 04/29/20 Page 5 of 8
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

lf “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes * No
If “Yes,” provide:
~-(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
~ (5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

dQ _ Other appeal

oe be Other than the. appeals you listed above, have you filed any other petition, application, or motion about the issues

ne raised | in this petition?
oS gYes “- EINo

oe if Yes,” provide:

(a): Kind of petition, motion, or application:

(b) “Name of the authority, agency, or court:

 

 

 

- 7 (c) Date: of filing:
[ @). Docket rumber, case e number; 0 or opinion number: .
@.: Result:
- Cf): “Date of result:
" “(g) Issues raised:

 

 

 

 

 

 

 

 

 

Page 6 of 9

 
Case 1:20-cv-10821-DLC Document 1. Filed 04/29/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224)
Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. ‘State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: The living conditions at Fort Devens, is such that if
infected with the spread of the COVID-19 virus, it could be fatal or cause

 

irrepara
as recommended by the CDC and the World Health Organization.
(a) Supporting facts (Be brief. Do not cite cases or law.):

i i kk: top_of the other |

Inmates. share commumal shower(s) and toilet(s)
There is a limited supply of soap and hand sanitizer.

 

 

~~ (b) Did you present Ground One in all appeals that were available to you?
OYes 2 BI No

 

- GROUND TWO:

 

 

 

re v (a). Stipporting facts (Be brief. Do not cite cases or lew):

 

 

 

 

 

“ee, u oy Did you present Ground Two in all appeals that were available to you?
lle Ye - CNo .

GROUND THREE:

 

 

 

(a) Supporting-facts (Be brief. Do nol cite cases or law):

 

 

 

 

 

. : / “ Moe OE Did you present Ground Three in all appeals that were available to you?
Me vo » OYes ee i ‘ONo | , ce,

Page 7 of 9
Case 1:20-cv-10821-DLC Document1 Filed 04/29/20 Page 7 of 8

AO 242 (Rev. 09/17) Petition for a'Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

 

 

 

 

OYes . ONo
14, - If there are any grounds that you did not present in all appeals that were available to you, explain why you did
‘not: | -
Request for Relief
: 15. State ekactly what you. want the courttodo: = 7 wonld like the court to _trancfer ,

 

Home _ ‘serve. the remainder of my sentence on Home Confi nement or_any other.
appropriate remedy as the court sees fit.

 

 

 

Page 8 of 9

 
Case 1:20-cv-10821-DLC Document 1 Filed 04/29/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

April 21, 2020

| declare under penalty of perjury that I am the petitioner, | have read this petition or had it read to me, and the

information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

Date: April 21, 2020 _

 

Signature of Petitioner

 

Signature of Atiorney or other authorized person, if-any

 

Page 9 of 9
